            Case 2:20-cv-01414-RSL-MLP Document 29 Filed 03/04/21 Page 1 of 5




 1                                                                      NHonorable Robert S. Lasnik

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6
     DOG WALKIN DIVAS LLC, on behalf of
 7   itself and all others similarly situated,
                                                         NO. 2:20-cv-01414 RSL MLP
 8                            Plaintiff,
                                                         STIPULATED MOTION RE:
                                                         EXTENSION OF BRIEFING
 9   v.
                                                         SCHEDULE ON DEFENDANT’S
                                                         MOTION TO DISMISS
10   WASHINGTON FEDERAL, INC. (WAFD),
     d/b/a WASHINGTON FEDERAL BANK,
11
                              Defendant.                 NOTE ON MOTION
                                                         CALENDAR: 03/03/2021
12

13

14
             This Stipulated Motion and Order is entered for the purpose of correcting Plaintiff’s mis-
15
     calendaring of the due date for its response brief to Defendant’s Motion to Dismiss. By
16
     Stipulated Motion Re: Complaint Amendment and Order dated January 15, 2020 (DKT 22), the
17
     Parties agreed that any Motion to Dismiss by Defendant would be filed by February 1, 2021,
18
     Plaintiff’s responsive pleading would be filed by March 1, 2021 and Defendant’s Reply brief
19
     would be filed on the note date of March 12, 2021. Notwithstanding this, Plaintiff mistakenly
20
     calendared its response pleading due date consistent with LCR 7 as the Monday before the note
21
     date, March 8, 2021. Plaintiff discovered this error today when the Defense filed a Notice of
22
     Non-Opposition (DKT 27). Upon discovery of this error, Plaintiff’s counsel met and conferred
23
     with Defense counsel by phone. The Parties now stipulate and agree to allow the Plaintiff to

     correct its error in calendaring as follows:
25    Stip/Order Extending Briefing Schedule - Page 1                       FRIEDMAN | RUBIN ®
      Dog Walkin Divas v Washington Federal, Inc.                            1109 F IRST A VENUE , S UITE 501
      USDC WDW 2:20-cv-01414                                                   S EATTLE , WA 98101-3614
26                                                                                   (206) 501-4446
            Case 2:20-cv-01414-RSL-MLP Document 29 Filed 03/04/21 Page 2 of 5




 1           1.      Plaintiff shall file its response to Defendant’s Motion to Dismiss by Monday,

 2   March 8, 2021.

 3           2.      Defendant shall file its reply brief supporting its Motion to Dismiss by Friday,

 4   March 19, 2021.

 5

 6           DATED March 3, 2021.

 7
                                               FRIEDMAN RUBIN PLLP
 8
                                               By:     s/Roger S. Davidheiser
 9                                             Roger S. Davidheiser, WSBA No. 18638
                                               1109 First Avenue, Suite 501
10                                             Seattle, Washington 98101
                                               rdavidheiser@friedmanrubin.com
11
                                               Taras Kick (Pro Hac Vice)
12                                             (tarask@kicklawfirm.com)
                                               Jeffrey Bils (Pro Hac Vice)
13                                             (jeff@kicklawfirm.com)
                                               THE KICK LAW FIRM
14                                             815 Moraga Drive
                                               Los Angeles, CA 90049
15
                                               Sophia Gold (admitted pro hac vice)
16                                             Jeffrey D. Kaliel (admitted pro hac vice)
                                               KALIEL PLLC
17                                             1875 Connecticut Ave., NW, 10th Floor
                                               Washington, D.C. 20009
18                                             (202) 350-4783
                                               jkaliel@kalielpllc.com
19                                             sgold@kalielpllc.com

20                                             Attorneys for Plaintiff

21

22

23
                                               DAVIS WRIGHT TREMAINE LLP

                                               By:      s/Fred Burnside
25    Stip/Order Extending Briefing Schedule - Page 2                           FRIEDMAN | RUBIN ®
      Dog Walkin Divas v Washington Federal, Inc.                                1109 F IRST A VENUE , S UITE 501
      USDC WDW 2:20-cv-01414                                                       S EATTLE , WA 98101-3614
26                                                                                       (206) 501-4446
           Case 2:20-cv-01414-RSL-MLP Document 29 Filed 03/04/21 Page 3 of 5




 1                                            Fred B. Burnside, WSBA #32491
                                              920 Fifth Ave., Ste. 3300
 2                                            Seattle, WA 98104-1610
                                              fredburnside@dwt.com
 3
                                              Attorneys for Defendant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



25   Stip/Order Extending Briefing Schedule - Page 3                      FRIEDMAN | RUBIN ®
     Dog Walkin Divas v Washington Federal, Inc.                              1109 F IRST A VENUE , S UITE 501
     USDC WDW 2:20-cv-01414                                                     S EATTLE , WA 98101-3614
26                                                                                    (206) 501-4446
            Case 2:20-cv-01414-RSL-MLP Document 29 Filed 03/04/21 Page 4 of 5




 1

 2

 3
                                                        ORDER
 4

 5           Presently before the Court is a Stipulation re Extension of Briefing Dates and Note Date

 6   between Plaintiff and Defendant. Good cause appearing, the Court GRANTS the Stipulation as

 7   follows:

 8           1.      Plaintiff shall file its response to Defendant’s Motion to Dismiss by Monday,

 9   March 8, 2021.

10           2.      Defendant shall file its reply brief supporting its Motion to Dismiss by Friday,

11   March 19, 2021.

12

13           SO ORDERED.

14   Date: March 3, 2021.

15                                                          A
                                                            MICHELLE L. PETERSON
16                                                          United States Magistrate Judge

17

18

19

20

21

22

23



25    Stip/Order Extending Briefing Schedule - Page 4                        FRIEDMAN | RUBIN ®
      Dog Walkin Divas v Washington Federal, Inc.                             1109 F IRST A VENUE , S UITE 501
      USDC WDW 2:20-cv-01414                                                    S EATTLE , WA 98101-3614
26                                                                                    (206) 501-4446
            Case 2:20-cv-01414-RSL-MLP Document 29 Filed 03/04/21 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
            I certify that on this day, a copy of the foregoing document was served on the following
 2   individuals via the manner indicated below:

 3
      Fred B. Burnside, WSBA #32491                       [ ]   Hand Delivery
 4    Davis Wright Tremaine LLP                           [ ]   ABC Legal Messenger
      920 Fifth Ave., Ste. 3300                           [ ]   US Mail, postage prepaid
 5    Seattle, WA 98104-1610                              [X]   Email per agreement
      206.622.3150                                        [X]   USDC’s E-Filing Platform
 6    fredbrunside@dwt.com

 7

 8          I certify under penalty of perjury under the laws of the state of Washington that the
     foregoing is true and correct.
 9
             Dated March 3, 2021.
10                                                      /s/ Trish Bashaw
                                                        Trish Bashaw, Paralegal
11                                                      Friedman | Rubin® PLLP

12

13

14

15

16

17

18

19

20

21

22

23



25    Stip/Order Extending Briefing Schedule - Page 5                         FRIEDMAN | RUBIN ®
      Dog Walkin Divas v Washington Federal, Inc.                             1109 F IRST A VENUE , S UITE 501
      USDC WDW 2:20-cv-01414                                                    S EATTLE , WA 98101-3614
26                                                                                    (206) 501-4446
